Citation Nr: 1743331	
Decision Date: 09/28/17    Archive Date: 10/10/17

DOCKET NO.  11-15 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for right lower extremity radiculopathy, to include as secondary to first degree spondylolisthesis at L5-S1, status post spinal fusion, bulging discs L3 and L4.

2.  Entitlement to service connection for urinary incontinence, to include as secondary to first degree spondylolisthesis at L5-S1, status post spinal fusion, bulging discs L3 and L4.

3.  Entitlement to an increased disability rating for first degree spondylolisthesis at L5-S1, status post spinal fusion, bulging discs L3 and L4, currently rated as 40 percent disabling.

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).




REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. G. LeMoine, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Marine Corps from September 1996 to September 2000.

These matters come before the Board of Veterans' Appeals (Board) on appeal of a January 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.

This case was previously remanded by the Board in January 2016.  The case has been returned to the Board for review.

In January 2016, the Board remanded the claim of entitlement to service connection for bilateral lower extremity radiculopathy, to include as secondary to narcotic medication for additional development.  A November 2016 rating decision granted entitlement to service connection for radiculopathy, left leg (sciatic nerve).  As this represents a total grant of the benefit sought on appeal with respect to this issue, it is no longer before the Board.  See Grantham v. Brown, 114 F. 3d 1156, 1159 (Fed. Cir. 1997). 

In addition to the matters noted above, the Veteran has appealed his claim for entitlement to service connection for sleep apnea.  The electronic record indicates that the AOJ is taking action on this issue.  Although the matter is within the Board's jurisdiction, it has not been certified for appellate review and the Board will not undertake review of the matter at this time.  If the matter is not resolved in the Veteran's favor, the RO will certify the matter to the Board, which will undertake appellate review of the RO's action.  Manlincon v. West, 12 Vet. App. 238 (1999) (holding that the Board's jurisdiction is triggered by the timely filing of a notice of disagreement (NOD)); 38 C.F.R. § 19.35 (2016) (stating that certification is for administrative purposes only and does not confer or deprive the Board of jurisdiction over an issue).

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a claim for TDIU is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id. at 452-54.  In this case the Veteran asserted that his low back disability prevents him from working.  The Board interprets this statement as an indication that the Veteran feels he is unable to secure or follow a substantially gainful occupation as a result of the service-connected disability at issue on appeal.  Accordingly, the Board finds that a claim for a TDIU has been raised as part and parcel to the increased rating claim.  Therefore, the issue of entitlement to a TDIU is before the Board on appeal and is properly included in the list of issues before the Board.   
 
The issues of entitlement to service connection for urinary incontinence, to include as secondary to first degree spondylolisthesis at L5-S1, status post spinal fusion, bulging discs L3 and L4 and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The most probative evidence of record does not show that the Veteran has right lower extremity radiculopathy that had its onset during his active service; that is causally or etiologically related to his active service; or that is caused by, proximately due to, or aggravated by his service-connected disabilities.

2.  Throughout the entire rating period, the Veteran's service-connected first degree spondylolisthesis at L5-S1, status post spinal fusion, bulging discs L3 and L4 has been manifested by pain productive of severe limitation of motion of the lumbar spine.

3.  There is no medical evidence of incapacitating episodes due to intervertebral disc syndrome or of ankylosis of any portion of the spine at any time during the rating period.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for right lower extremity radiculopathy, to include as secondary to first degree spondylolisthesis at L5-S1, status post spinal fusion, bulging discs L3 and L4, have not been met.  38 U.S.C.A. §§ 1110, 5103, 5107A (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2016).  

2.  The criteria for a disability rating in excess of 40 percent for first degree spondylolisthesis at L5-S1, status post spinal fusion, bulging discs L3 and L4 have not been met.  38 U.S.C.A. §§ 1155, 5107 (b) (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.21, 4.71a, Diagnostic Code 5239 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Legal Criteria - Service Connection

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).  To establish service connection for a disability, the Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).
 
Service connection may also be established for disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a) (2016).  Further, a disability which is aggravated by a service-connected disability may be service-connected to the degree that the aggravation is shown.  38 C.F.R. § 3.310 (2016); Allen v. Brown, 7 Vet. App. 439 (1995); El-Amin v. Shinseki, 26 Vet. App. 136 (2013) (holding that an examiner's finding that a Veteran's alcoholism was "related to" factors other than his service-connected PTSD was not sufficient to permit the Board to conclude that the PTSD did not aggravate his alcoholism).

Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that it was either caused or aggravated by a service-connected disability.  See 38 C.F.R. § 3.310(a), (b); Allen v. Brown, 7 Vet. App. 439, 448-49 (1995) (en banc).  Notably, the Court of Appeals for Veterans Claims (CAVC) has indicated that findings of "not due to," "not caused by," and "not related to" a service-connected disability are insufficient to address the question of aggravation under § 3.310(b).  El-Amin v. Shinseki, 26 Vet. App. 136, 140 (2013).  The CAVC also has indicated that an opinion that there is "no etiological relationship" may be insufficient to address the question of aggravation.  Allen, 7 Vet. App. at 449 ("[I]t is a big stretch of the English language to construe the phrase 'no etiological relationship between the veteran's service-connected right knee arthritis and the subsequent onset of left knee and bilateral hip arthritis' as encompassing aggravation, especially considering the use of the word 'onset.'").

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110; see Degmetich v. Brown, 104 F.3d 1328, 1332 (1997) (holding that interpretation of 38 U.S.C.A. §§ 1110 and 1131 as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Analysis - Right Lower Extremity Radiculopathy

The Veteran contends that he has right lower extremity radiculopathy that is related to his active service, either on a direct basis or as secondary to his service-connected disabilities.  Specifically, the Veteran has stated that the medication he takes for his service-connected low back disability causes or aggravates his right lower extremity radiculopathy.  See, notice of disagreement received March 2011. 

In this case, the evidence of record does not contain probative evidence of right lower extremity radiculopathy at any time proximate to, or during, the appeal period.  During the pendency of the claim, a June 2010 private treatment record reflects the Veteran was examined for low back and radicular pain.  Upon examination the private examiner stated that the Veteran's "symptoms/clinical presentation are unlikely related to any radiculopathy or other underlying focal spinal pathology."  Additionally, a July 2010 VA neurology consultation notes "normal EMG with no evidence of lumbosacral radiculopathy or large-fiber peripheral neuropathy."

The Veteran was provided a VA peripheral nerves examination in October 2010.  The October 2010 VA examiner reviewed the record, interviewed the Veteran and conducted an in-person examination.  The Veteran complained of intermittent bilateral foot pain, numbness and paresthesias.  Upon examination the Veteran had a normal sensory examination.  The October 2010 VA examiner opined that the Veteran did not have radiculopathy.  

The Veteran was provided a second VA peripheral nerves examination in October 2016.  The October 2016 VA examiner reviewed the record, interviewed the Veteran and conducted an in-person examination.  The Veteran stated he had constant, moderate right lower extremity pain with intermittent severe pain.  Additionally, the Veteran stated he had mild right lower extremity paresthesias and/or dysesthesias.  The Veteran did not complain of right lower extremity numbness.  Upon examination the Veteran had normal strength with right knee extension, right ankle plantar flexion and right ankle dorsiflexion.  The Veteran also demonstrated normal right knee and right ankle deep tendon reflexes and normal sensory of the right thigh/knee, right lower leg/ankle and right foot/toes.  The October 2016 VA examiner noted that the Veteran's right sciatic nerve was normal.  

The Veteran was provided an addendum opinion in December 2016.  The December 2016 VA examiner stated that the Veteran has pain in his right leg approximately 50 percent of the time and is based on his level of activity.  The examiner further stated that the Veteran's right sciatic nerve is not involved.   

Thus, the most probative evidence fails to demonstrate that it is at least as likely as not that the Veteran currently has right lower extremity radiculopathy.  As such, service connection for right lower extremity radiculopathy is not warranted.  Degmetich, 104 F. 3d at 1333.      

The Board acknowledges the Veteran's assertions that he has right lower extremity radiculopathy.  However, he has not been shown to have the medical training and knowledge required to diagnose such condition as it requires clinical testing and the skill and ability to interpret those tests and his reported symptoms.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); Buchanan, 451 F. 3d at 1336-37.  Therefore, his assertions are not considered competent and do not weigh against the probative value of the medical treatment records, including the October 2016 VA examination and December 2016 VA addendum opinion, which do not show a diagnosis of right lower extremity radiculopathy.

As noted above, the threshold requirement for service connection is competent medical evidence of the existence of the claimed disability at some point during the course of the appeal or in proximity to the claim.  See Degmetich, 104 F. 3d at 1332; Brammer, 3 Vet. App. at 225; see also McClain v. Nicholson, 21 Vet. App. 319 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  Although the Board recognizes the Veteran's sincere belief in his claim, the most probative evidence of record does not show that he has had right lower extremity radiculopathy at any point during or in proximity to the appeal period.

In the absence of proof of a current disability, there can be no valid claim.  Brammer, 3 Vet. App. at 225.  In this case there is an absence of proof of right lower extremity radiculopathy during or in proximity to the appeal period.  Without evidence of a current diagnosis of right lower extremity radiculopathy the Board need not address the other elements of service connection.  The preponderance of the evidence is therefore against the claim, the benefit-of-the-doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107 (b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Legal Criteria - Increased Rating

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities (Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21; see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).

Further, a disability rating may require re-evaluation in accordance with changes in a veteran's condition.  The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505, 519 (2007).

In rating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated innervation, or other pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  Pain on movement, swelling, deformity, or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing, and weight bearing are relevant considerations for determination of joint disabilities.  38 C.F.R. § 4.45.  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59; Burton v. Shinseki, 25 Vet. App. 1 (2011) (holding that 38 C.F.R. § 4.59 applies to disabilities other than arthritis).  However, painful motion alone is not a functional loss without some restriction of the normal working movements of the body.  Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011).  

All spine disabilities are rated under a General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula), unless the disability is rated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2016).  Under the General Rating Formula, a 40 percent rating is assigned for forward flexion of the thoracolumbar spine to 30 degrees or less or for favorable ankylosis of the entire thoracolumbar spine; a 50 percent rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine; and a maximum 100 percent rating is assigned for unfavorable ankylosis of the entire spine.  

The criteria under the General Rating Formula are to be applied irrespective of whether there are symptoms such as pain (whether or not it radiates), stiffness, or aching in the affected area of the spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.  This is because the criteria "are meant to encompass and take into account the presence of pain, stiffness, or aching, which are generally present when there is a disability of the spine."  68 Fed. Reg. 51,454, 51,455 (August 27, 2003) (Supplementary Information). 

Unfavorable ankylosis is defined, in pertinent part, as "a condition in which the entire thoracolumbar spine is fixed in flexion or extension."  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  38 C.F.R. § 4.71a, Note (5) (2015). 

Under DC 5243, IVDS (pre-operatively or post-operatively) is to be rated either under the General Rating Formula or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher rating when all disabilities are combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, Note (6) (2016).

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 40 percent rating is assigned for incapacitating episodes having a total duration of at least four weeks but less than six weeks; and a 60 percent rating is assigned for incapacitating episodes having a total duration of at least six week.  An incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  See 38 C.F.R. § 4.71a, DC 5243, Note (1) (2016). 

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243, Note (2) (2016).

Analysis - Increased Rating for First Degree Spondylolisthesis

The Veteran seeks a rating in excess of 40 percent for service-connected low back spondylolisthesis.  The Veteran filed his increased rating claim on June 11, 2010.  Therefore, the relevant rating period on appeal is from June 11, 2009 through the present.  See 38 C.F.R. § 3.400 (o)(2).   

Turning to the medical evidence of record, June 2010 and July 2010 private treatment records reflect that the Veteran complained of low back pain.  An August 2010 VA addendum notes that the Veteran complained of pain that interferes with all aspects of his functioning and that he has been out of work for about 10 weeks due to the pain.  The Veteran stated that the pain worsens while sitting for long periods of time, walking, bending and lifting.  

In August 2010, VA received a correspondence from the Veteran's private physician, R. M.  R. M. stated that the Veteran has low back pain that is best managed by continued pain management.  

The Veteran was provided a VA examination in October 2010.  The October 2010 VA examiner reviewed the record, interviewed the Veteran and conducted an in-person examination.  At the examination, the Veteran rated his constant back pain as a seven out of ten that decreases to a 3 to 4 out of ten with medication.  He stated he suffers from fatigue, decreased motion, stiffness, weakness and spasms.  The Veteran stated that in the past twelve months he was not put on bedrest due to his low back disability but was put on limited activity.  Upon examination the Veteran's posture and head position were normal.  His gait was described as antalgic.  The Veteran did not have ankylosis of the cervical or thoracolumbar spine.  The Veteran exhibited pain on motion and tenderness in the thoracolumbar spine.  The Veteran's range of motion was, forward flexion to 75 degrees, extension to 10 degrees, bilateral flexion to 10 degrees and bilateral rotation to 30 degrees.  There was no objective evidence of pain on active range of motion.  The VA examiner stated there was no objective evidence of pain following repetitive motion and no additional limitation after three repetitions of range of motion.  

A May 2011 private treatment record reflects that the Veteran complained of constant back pain that is aggravated by prolonged walking, sitting, standing, bending, lifting or twisting.  Upon examination the Veteran demonstrated lumbar range of motion of 25 to 30 degrees of flexion and less than 5 degrees of extension.

The Veteran was provided a VA back examination in October 2016.  The October 2016 VA examiner reviewed the record, interviewed the Veteran and conducted an in-person examination.  The Veteran stated he has constant three out of ten back pain.  He did not report flare-ups.  Upon examination the Veteran's range of motion was forward flexion to 55 degrees, extension to 15 degrees, bilateral flexion to 30 degrees and bilateral rotation to 30 degrees.  The examiner noted pain during the examination but stated it does not result in or cause functional loss.  The Veteran did not demonstrate evidence of pain with weight bearing.  The Veteran was able to perform repetitive use testing with at least three repetitions without additional loss of function or range of motion.  Additionally, pain, weakness, fatigability or incoordination did not significantly limit functional ability with repeated use over a period of time.  The Veteran did not have ankylosis.  The Veteran had intervertebral disc syndrome without episodes of acute signs and symptoms that required bed rest prescribed by a physician and treatment by a physician in the previous 12 months.  

Based on a careful review of the record, to include the evidence summarized above, the Board finds that the Veteran is not entitled to a disability rating in excess of 40 percent for the service-connected low back disability at any time during the rating period.    

Initially the Board notes that the evidence dated during the one-year period prior to June 11, 2010, the date the Veteran's increased rating claim was received,  does not show that it was factually ascertainable that an increase in the Veteran's service-connected low back disability had occurred.  Specifically, the VA records and private treatment records dated during that one-year period show that the Veteran reported back pain.  The records do not provide evidence that the Veteran had limited range of motion such that a rating in excess of 40 percent was warranted under Diagnostic Code 5239, or that the Veteran experienced incapacitating episodes due to intervertebral disc syndrome such that a rating in excess of 40 percent was warranted under Diagnostic Code 5243.  Thus, the evidence does not show that it is at least as likely as not that, during the period from June 11, 2009, through June 10, 2010, it was factually ascertainable that there was an increase in the Veteran's disability such that a rating in excess of 40 percent was warranted.  See 38 C.F.R. § 3.400 (o)(2).  Accordingly, the preponderance of the evidence is against the assignment of a disability rating for service-connected first degree spondylolisthesis in excess of 40 percent prior to June 11, 2010, the benefit-of-the-doubt doctrine is not for application, and the claim for a higher rating prior to June 11, 2010, must be denied.  38 U.S.C.A. § 5107 (b); see also Gilbert, 1 Vet. App. at 49. 

With regard to the period from June 11, 2010, for the Veteran to be entitled to a higher rating under the General Rating Formula, the record would have to show unfavorable ankylosis of the entire thoracolumbar spine or unfavorable ankylosis of the entire spine.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2016).  However, the record is absent for evidence that the Veteran has been diagnosed with ankylosis of any portion of the spine.  Therefore, the record does not show that the Veteran is entitled to a disability rating in excess of 40 percent for the service-connected low back disability under 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2016) at any time during the rating period.

The record does show that the Veteran has limited range of motion.  At the May 2011 private examination the Veteran had forward flexion to 25 degrees.  Under 38 C.F.R. § 4.71a, Diagnostic Code 5239, a 40 percent rating is assigned for limitation of forward flexion of the thoracolumbar spine to 30 degrees or less.  Thus, the most limited range of motion measurements of record, 25 degrees of forward flexion is consistent with a rating of 40 percent under the Diagnostic Code. 

With regard to functional loss, the provisions of 38 C.F.R. §§ 4.40, 4.45 are not for consideration where the Veteran is in receipt of the highest rating based on limitation of motion and a higher rating requires ankylosis as is the case here, and the Veteran's painful motion is being compensated in his assigned 40 percent rating.  Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997).  Thus, no additional compensation for functional loss is warranted.

The Board therefore finds that the criteria for a disability rating in excess of 40 percent for low back spondylolisthesis have not been met at any time during the rating period.  Accordingly, there is no basis for staged rating of the Veteran's service-connected low back disability pursuant to Fenderson, 12 Vet. App. at 126-27, and a higher rating must be denied.  As the preponderance of the evidence is against the assignment of a higher rating, the benefit-of-the-doubt doctrine is not applicable, and the claim must be denied.  38 U.S.C.A. § 5107 (b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

ORDER

Entitlement to service connection for right lower extremity radiculopathy, to include as secondary to first degree spondylolisthesis at L5-S1, status post spinal fusion, bulging discs L3 and L4, is denied.

Entitlement to a disability rating in excess of 40 percent for first degree spondylolisthesis at L5-S1, status post spinal fusion, bulging discs L3 and L4, is denied.   

REMAND

Urinary Incontinence

As to the Veteran's claim for entitlement to service connection for urinary incontinence, to include as secondary to first degree spondylolisthesis at L5-S1, status post spinal fusion, bulging discs L3 and L4 a remand is required for further development.  In January 2016 the Board remanded the Veteran's claim, in part, to schedule a new VA medical examination.  The VA examiner was asked to determine the nature and etiology of the Veteran's urinary incontinence.  Additionally, the VA examiner was directed to indicate whether it is at least as likely as not that the Veteran's symptoms of urinary incontinence are related to prescribed morphine for the Veteran's treatment of low back pain.  

The Veteran was provided a VA medical examination for his claimed urinary incontinence in October 2016.  The October 2016 VA examiner did not provide an opinion as to whether the Veteran's urinary incontinence was caused by, or aggravated by, the Veteran's low back disability.  The Board finds that the October 2016 VA examiner's opinion is inadequate.   Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

Further, the October 2016 VA examiner stated that the Veteran did not have a current urinary incontinence disability.  However, review of the Veteran's record reflects that the Veteran developed urinary incontinence in July 2010.  The July 2010 diagnosis of urinary incontinence must be addressed, even if not currently present on examination or if the disability resolved prior to VA's adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  Accordingly, a VA addendum opinion is required to address the etiology of any urinary incontinence present at any point during the period on appeal or in close proximity to the Veteran's claim for service connection.  See Romanowsky v. Shinseki, 26 Vet. App. 289, 321 (2013).  

Entitlement to a TDIU

The claim for a TDIU is inextricably intertwined with the claim for entitlement to service connection for urinary incontinence, to include as secondary to first degree spondylolisthesis at L5-S1, status post spinal fusion, bulging discs L3 and L4.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (the prohibition against the adjudication of claims that are inextricably intertwined is based upon the recognition that claims related to each other should not be subject to piecemeal decision-making or appellate litigation).  On remand the Veteran should be sent a notification letter explaining the factors relevant to establishing entitlement to TDIU.  A VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, should be enclosed with the notification letter.  

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a notification letter with respect to his claim for entitlement to a TDIU.  The letter should include a VA Form 21-8940, Veterans Application for Increased Compensation Based on Unemployability, for completion and return to VA.

2.  Forward the record and a copy of this remand to the examiner who conducted the October 2016 VA examination, or if the examiner is unavailable, another suitably qualified examiner, for completion of an addendum opinion.  If the examiner determines that another in-person examination of the Veteran is required to provide the below-requested information, then such an examination should be scheduled.  Following review of the record, the examiner should express an opinion as to:

a)  Whether it is at least as likely as not (50 percent or greater probability) that any urinary incontinence disability is related to the Veteran's active service.

In providing the above opinion, the examiner should be mindful that even if the urinary incontinence has resolved, an opinion is still required regarding the etiology of the diagnosed disability.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).

b)  If not, whether it is at least as likely as not (50 percent or greater probability) that any urinary incontinence disability is caused by the Veteran's service-connected disabilities, specifically to include his service-connected first degree spondylolisthesis at L5-S1, status post spinal fusion, bulging discs L3 and L4, or any medication taken therefor.

c)  If not, whether it is at least as likely as not (50 percent or greater probability) that any urinary incontinence disability was aggravated by the Veteran's service-connected disabilities, specifically to include his service-connected first degree spondylolisthesis at L5-S1, status post spinal fusion, bulging discs L3 and L4.

Aggravation is defined as a permanent worsening beyond the natural progression of the disease.  

The examiner must indicate that the record was reviewed.  A complete rationale must be provided for each opinion given.

3.  After completion of the above, review the expanded record, including the evidence entered since the most recent supplemental statement of the case, and determine whether service connection for urinary incontinence or entitlement to a TDIU may be granted.  If the benefits sought remain denied, furnish the Veteran and his representative with a supplemental statement of the case.  A reasonable period should be allowed for response before the appeal is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


